                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    KAREN ROBERTO,

         Plaintiff,

                v.                                                No. 3:18-cv-1651(WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security 1,

          Defendant.

                                           X



                               RULING ON PENDING MOTIONS


         This is an administrative appeal following the denial of the plaintiff, Karen Roberto’s,

application for Title XVI supplemental security income benefits (“SSI”). It is brought pursuant

to 42 U.S.C. § 405(g). 2 Plaintiff now moves for an order reversing the decision of the



1
        The President nominated Andrew M. Saul to be Commissioner of Social Security; the
Senate Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant
to Fed. R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this
substitution.
2
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R. §
416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security Appeals
Council. See 20 C.F.R. § 416.1467. If the appeals council declines review or affirms the ALJ
opinion, the claimant may appeal to the United States district court. Section 205(g) of the Social
Security Act provides that “[t]he court shall have power to enter, upon the pleadings and
transcript of the record, a judgment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42
U.S.C § 405(g).

                                                  1
Commissioner of the Social Security Administration (“the Commissioner”), or in the alternative,

an order remanding her case for a rehearing. [Doc. # 15]. The Commissioner, in turn, has

moved for an order affirming his decision. [Doc. # 16]. After careful consideration of the

arguments raised by both parties, and thorough review of the administrative record, the Court

denies Plaintiff’s motion to reverse and grants the Commissioner’s motion to affirm.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work



                                                 2
experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe

impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. § 416.920. The claimant bears the burden of proof on the first four steps, while the

Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d 146, 149

(2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842 (2d Cir. 1981). “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence, [are]

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Williams v.

Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). It must be “more than a scintilla or touch of proof here and there in the record.” Id. If

the Commissioner’s decision is supported by substantial evidence, that decision will be



                                                  3
sustained, even where there may also be substantial evidence to support the plaintiff’s contrary

position. Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

                                          BACKGROUND

       a. Facts

       Plaintiff filed her SSI application on December 17, 2014, alleging disability onset date of

August 4, 2014. Her claim was denied at both the initial and reconsideration levels. Thereafter,

Plaintiff requested a hearing. On March 8, 2017, a hearing was held before Administrative Law

Judge I.K. Harrington (“the ALJ”). Plaintiff, who was represented by counsel, and a vocational

expert (“VE”) testified at the hearing. On April 6, 2017, the ALJ issued a decision denying

Plaintiff’s claim. Plaintiff timely requested review of the ALJ’s decision by the Appeals

Council. On August 7, 2018, the Appeals Council denied review, making the ALJ’s decision the

final determination of the Commissioner. This action followed.

       Plaintiff was forty-six years old on the alleged disability onset date. (R. 17). She has a

high school education and has completed one year of college. (Id.). She is able to communicate

in English. (Id.). Plaintiff has no past relevant work experience. (R. 67).     Plaintiff’s complete

medical history is set forth in the Joint Stipulation of Facts filed by the parties. [Doc. # 15-3].

The Court adopts this stipulation and incorporates it by reference herein.

       b. The ALJ’s Decision

       The ALJ followed the sequential evaluation process to determine whether Plaintiff was

disabled under the Social Security Act. At Step One, the ALJ found Plaintiff has not engaged in

substantial gainful activity since the date of her SSI application. (R. 12). At Step Two, the ALJ

found Plaintiff’s degenerative disc disease and anxiety disorder are severe. (Id.). The ALJ

determined that Plaintiff’s obesity, right knee pain, left wrist pain, left shoulder pain,



                                                   4
hyperlipidemia, asthma, and chronic sinusitis are not severe impairments because they have no

more than minimal effects on her ability to meet the basic demands of work activity. (R. 12-14).

At Step Three, the ALJ found Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments. (R. 14-

16). Next, the ALJ determined Plaintiff retains the following residual functional capacity3:

       Plaintiff can perform light work except she is capable of frequent balancing,
       stooping, crouching, kneeling, crawling, and climbing ramps and stairs. She is
       capable of occasional climbing ladders, ropes, and scaffolds. She is capable of
       frequent handling and fingering with the bilateral upper extremities. She is able
       to have occasional exposure to unprotected heights. She is able to perform simple
       routine tasks involving no more than simple, short instructions and simple work-
       related decisions, with few workplace changes. She is able to be in a non-public
       work setting and have occasional interaction with coworkers and supervisors.

(R. 16). At Step Four, the ALJ found Plaintiff has no past relevant work. (R. 21). Finally, at

Step Five, the ALJ relied on the testimony of the VE to conclude that there are jobs existing in

significant numbers in the national economy Plaintiff can perform. (Id.). Specifically, the VE

testified that a person with Plaintiff’s vocational factors and the assessed RFC can perform the

positions of cleaner, laundry folder, and photocopy machine operator. (R. 22). Accordingly, the

ALJ concluded Plaintiff was not disabled.

                                         DISCUSSION

       Plaintiff makes two arguments in support of her motion to reverse, which the Court will

address in turn.

       1. Characterization of the Evidence




3
        Residual functional capacity (“RFC”) is the most a claimant can do in a work setting
despite his or her limitations. 20 C.F.R. § 416.945(a)(1).
                                                5
          Plaintiff claims that the ALJ made a number of factual errors which deprived her of a full

and fair hearing. The Commissioner responds that the ALJ characterized and evaluated the

evidence correctly. The Court agrees with the Commissioner.

          First, Plaintiff takes issue with a statement the ALJ made while evaluating the severity of

her impairments at Step Two. In discussing the impairments he did not find severe, the ALJ said

Plaintiff “sought conservative treatment for” complaints of right knee pain, left wrist pain, and

left shoulder pain. (R. 13). Plaintiff posits that the ALJ’s statement that she had only

conservative treatment is in error because she had knee surgery in 2015. Plaintiff is correct that

she had arthroscopic knee surgery in July 2015. (R. 648, 892). Despite this surgical

intervention, though, there is no error in the ALJ’s finding that Plaintiff’s knee pain was not

severe.

          A medically determinable impairment, or a combination of impairments, is not severe “if

it does not significantly limit [the claimant’s] physical or mental ability to do basic work

activities.” 20 C.F.R. § 416.922. In other words,“[a] finding of ‘not severe’ should be made if

the medical evidence establishes only a ‘slight abnormality’ which would have ‘no more than a

minimal effect on an individual’s ability to work.’” Rosario v. Apfel, No. 97-CV-5759, 1999

WL 294727, at *5 (quoting Bowen v. Yuckert, 482 U.S. 137, 154 n. 12 (1987)). “The claimant

bears the burden of presenting evidence establishing severity.” Taylor v. Astrue, 32 F. Supp. 3d

253, 265 (N.D.N.Y. 2012).

          Plaintiff has not established that her knee impairment was severe and does not make any

arguments to support such a finding. In fact, the record shows the 2015 surgery resulted in a

positive outcome. In August 2015, Plaintiff reported feeling fine post-surgery. (R. 892). She

told her orthopedic surgeon in September 2015 that she was “very happy with her knee.” (R.



                                                   6
889). The record also shows Plaintiff was routinely found to have full flexion and extension in

both knees. (R. 1087-88, 1091-92, 1095-96, 1099-1100, 1104). The Court finds no error with

the ALJ’s analysis of the severity of Plaintiff’s knee condition.

       Plaintiff next argues that the ALJ mischaracterized the evidence by stating, in his RFC

analysis, that she had “good results” with her neck surgery. (R. 18). The Court cannot say this

statement is inaccurate. Plaintiff had an anterior cervical discectomy and fusion with plate at C5-

6 and C6-7 in October 2014. (R. 214). Afterward, her neurosurgeon described Plaintiff as

having a “good result” with the surgery. (R. 203). In fact, Plaintiff pronounced the surgery

“successful” at a July 2013 medical appointment. (R. 620). In addition, the ALJ went on to

outline the treatment Plaintiff had for her neck following the surgery. He states that she “did not

seek routine treatment with a primary care physician or specialist,” but instead “sought treatment

as needed during exacerbations of neck pain.” (R. 18). The ALJ then detailed visits Plaintiff had

to the emergency room, and her subsequent establishment of pain management treatment in

March 2016. (R. 18-19). The Court finds that the ALJ’s discussion of Plaintiff’s treatment

history for her neck impairment was correct.

       Plaintiff also takes issue with the ALJ characterizing the objective evidence as mild,

arguing that there are significant findings in imaging studies. The Court finds that the ALJ

correctly determined that Plaintiff’s subjective complaints were not reasonably consistent with

the objective medical evidence and correctly described that evidence. For instance, a CT scan of

Plaintiff’s cervical spine from May 2015 showed no evidence of fracture or subluxation and only

degenerative changes. (R. 320). A lumbar spine x-ray from May 2015 showed an anomalous

appearance to R L3 transverse process that was congenital or chronic, not acute, and no

additional significant findings or abnormalities. (R. 324). And, a lumbar spine MRI from



                                                 7
September 2015 showed mild bilateral foramen encroachment at L4-5. (R. 891). The ALJ did

not err in characterizing these objective findings as mild.

        Finally, Plaintiff argues that the ALJ’s statement about her driving was based on an

inaccurate reading of the record. The Court disagrees. In evaluating the persuasiveness of

Plaintiff’s subjective complaints, the ALJ noted Plaintiff’s statements at the hearing about her

driving were not entirely consistent with statements she had made to treatment providers.

Plaintiff testified at the hearing that she limits her driving to three or four miles, to local stores,

and to once per week. (R. 59). There are, however, several times treatment notes state Plaintiff

drives to visit her elderly father. (R. 622, 625, 648, 653). The consistency of Plaintiff’s

testimony with the medical record is a proper consideration in evaluating a claimant’s credibility.

See Netter v. Astrue, 272 F. App’x 54, 55 (2d Cir. 2008). In all the Court cannot say the ALJ

misread the record in this regard.

        2. Supportability of the RFC

        Second, Plaintiff claims that the RFC is not supported by the medical evidence.

Specifically, she argues that additional limitations were required, and that the RFC does not

account for her pain symptoms. The Court finds that the ALJ’s RFC determination is supported

by substantial evidence.


        A claimant’s RFC is “the most [a claimant] can still do despite [her] limitations.” 20

C.F.R. § 416.945(a)(1). The ALJ determines the RFC based on all of the relevant evidence in

the record, including medical evidence, opinion evidence, and a claimant’s subjective complaints

of pain. Id. A claimant’s RFC “‘is an assessment of an individual’s ability to do sustained

work-related physical and mental activities in a work setting on a regular and continuing basis.’”

Cichocki v. Astrue, 729 F.3d 172, 176 (2d Cir. 2013) (quoting SSR 96–8p, 1996 WL 374184, at


                                                    8
*1 (July 2, 1996)). Before an ALJ assesses an RFC based on exertion level (i.e. whether the

claimant is capable of sedentary, light, medium, heavy, or very heavy work), the ALJ “must first

identify the individual’s functional limitations or restrictions and assess his or her work-related

abilities on a function-by-function basis, including the functions in paragraphs (b), (c), and (d) of

20 CFR 404.1545 and 416.945.” Id. (internal quotations marks omitted). The functions

described in these paragraphs “include physical abilities such as sitting, standing, walking,

lifting, carrying, pushing, pulling, or other physical functions.” Id. Also included are mental

abilities “such as understanding, remembering, carrying out instructions, and responding

appropriately to supervision.” Id. Finally, functions also include “other abilities that may be

affected by impairments, such as seeing, hearing, and the ability to tolerate environmental

factors.” Id. While the ALJ is required to base the RFC on all relevant medical evidence, the

ALJ “need not recite every piece of evidence that contributed to the decision, so long as the

record ‘permits [the court] to glean the rationale of an ALJ’s decision.’” Id. (citing Mongeur v.

Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)). When an RFC determination is supported by

substantial evidence it must be affirmed. Barry v. Colvin, 606 F. App’x 621, 623 n. 1 (2d Cir.

2015).

         Plaintiff contends the RFC should limit her to occasional exposure to environmental

factors. In support of this point, Plaintiff cites to treatment records noting Plaintiff’s asthma and

recurring sinus infections. What Plaintiff does not do is show that the existence of these

conditions translate into her needing limitations on exposure to respiratory irritants in the RFC.

The evidence she points to only establishes she was treated for some respiratory issues. These

records also indicate that medication was effective in relieving her symptoms. (R. 953, 955,

957). Given this, and that the record contains an opinion from the state agency medical



                                                  9
consultant at the Initial Level which assessed no environmental limitations, (R. 83), the Court

finds the RFC not to be deficient in this regard.

        Plaintiff additionally claims the RFC should limit her to occasional hand use, no

repetitive hand use, and occasional reaching. Again, however, the record does not support a

need for these additional limitations. Treatment notes show normal use of shoulders, arms, and

hands. (R. 1091, 1092, 1095, 1099, 1104, 1108, 1112, 1117). Given this evidence, the Court

cannot say additional limitations relating to use of the upper extremities were required.

        Plaintiff also argues the RFC should limit her to being off-task occasionally. She claims

the opinions of the state agency psychological consultants, who found she was moderately

impaired in maintaining concentration, persistence, and pace, support an RFC limitation to time

off-task.

        The RFC limits Plaintiff to simple routine tasks involving no more than simple, short

instructions and simple work-related decisions, with few workplace changes. (R. 16). This

sufficiently accounts for Plaintiff’s difficulties with concentration, persistence, and pace, as

courts routinely find that a claimant who has moderate limitations in memory, concentration, and

stress management can perform simple, routine, repetitive tasks. See Worthy v. Berryhill, No.

3:15-CV-1762 (SRU), 2017 WL 1138128, at *7 (D. Conn. Mar. 27, 2017); see also Pidgeon v.

Comm’r of Soc. Sec., No. 15-CV-6578 CJS, 2017 WL 4680412, at *9 (W.D.N.Y. Oct. 18, 2017)

(finding claimant could “engage in simple, routine tasks and/or unskilled work despite her

limitations in concentration, persistence, and pace.”); Williams v. Colvin, 98 F. Supp. 3d 614,

633 (W.D.N.Y. 2015) (finding ALJ’s conclusion claimant could engage in simple tasks

consistent with medical opinions that, although claimant “had mild to moderate difficulties with

regard to concentration, persistence, or pace, she was capable of performing unskilled work.”);



                                                    10
Johnson v. Berryhill, No. 1:17-CV-00684-MAT, 2018 WL 4539622, at *6 (W.D.N.Y. Sept. 21,

2018) (explaining that an RFC limitation to simple, routine tasks accounted for claimant’s

“difficulties in maintaining attention and concentration, performing complex tasks, and learning

new tasks.”).

       Finally, Plaintiff argues that ALJ did not consider and include in the RFC limitations

based on her neck, upper extremity, muscle, joint, back, and lower extremity pain. The Court

finds that the ALJ properly considered Plaintiff’s reports of pain in formulating the RFC.

       The ALJ detailed Plaintiff’s subjective complaints of pain in his decision. (R. 17). He

was not required to accept those complaints without question, but rather to evaluate them along

with the other evidence in the record. See Taylor v. Astrue, No. 3:09-cv-1049, 2010 WL

7865031, at *9 (D. Conn. Aug. 31, 2010). He did so, and his conclusion that Plaintiff’s

subjective complaints were not entirely consistent with the medical evidence is supported by a

review of the record. Treatment notes repeatedly show normal shoulder and arm strength,

normal range of motion, normal motor strength, and normal gait and station. (R. 1061, 1065,

1069, 1091, 1092, 1095, 1099). Even when Plaintiff was observed to have some loss of range of

motion in her upper extremities, she still had normal motor strength, normal upper extremity

strength, and normal gait and station. (R. 1073, 1077, 1081, 1087, 1088). In addition, Plaintiff

was routinely noted to have full flexion and extension in her knees, normal range of motion in

her ankles, and full motor strength in her hips. (R. 1087-88, 1091-92, 1095-96, 1099-1100,

1104). Plaintiff was also encouraged to exercise more, which is not entirely consistent with her

subjective complaints. (R. 505, 671, 673, 1040, 1042). Finally, treatment notes state Plaintiff

reported medication was helping her pain symptoms and improving her functioning. (R. 1077,

1082, 1105).



                                                11
       In sum, the Court finds the RFC is supported by substantial evidence and no additional

limitations were required.

                                            Conclusion

       After a thorough review of the record and consideration of all of the arguments Plaintiff

has raised, the Court finds that the ALJ did not commit legal error and that his opinion is

supported by substantial evidence. Accordingly, the Court grants Defendant’s motion to affirm

and denies Plaintiff’s motion to reverse.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of

Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

from this judgment. See 28 U.S.C. § 636(c)(3); Fed.R.Civ.P. 73(c). The Clerk is directed to

enter judgment in favor of the defendant and close this case.

               SO ORDERED, this 9th day of September, 2019, at Bridgeport, Connecticut.

                                               /s/ William I. Garfinkel
                                              WILLIAM I. GARFINKEL
                                              United States Magistrate Judge




                                                12
